Citation Nr: 1512439	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-27 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain (claimed as joint pain), to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a right knee strain (claimed as joint pain), to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a left hip strain (claimed as joint pain), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for hemorrhoids, to include as due to an undiagnosed illness and as secondary to service-connected irritable bowel syndrome (IBS). 

5.  Entitlement to service connection for allergic rhinitis, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for pneumonia (also claimed as breathing/respiratory complaints), to include as due to an undiagnosed illness.
7.  Entitlement to service connection for bronchitis (also claimed as breathing/respiratory complaints), to include as due to an undiagnosed illness.

8.  Entitlement to service connection for generalized anxiety disorder (GAD) (claimed as anxiety, short-term memory problems, concentration problems, mood swings and sleep problems), to include as due to an undiagnosed illness.

9.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1994 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to service connection for various disabilities as due to undiagnosed illness.  His personnel records document that he served in Saudi Arabia in support of Operation Southern Watch.

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

In furtherance of substantiating his claims, the Veteran was afforded numerous VA medical examinations in October and November 2011.  With respect to the musculoskeletal claims involving the low back, right knee and left hip, examination resulted in diagnoses of strains.  The Veteran also received examinations relating to his respiratory claims, allergic rhinitis, hemorrhoids and psychiatric disability.  No chronic respiratory condition was assessed, although allergic rhinitis was assessed.  The examiner felt that the rhinitis was not attributable to service as the Veteran reported an onset only a few years prior.  With respect to hemorrhoids, a diagnosis of 1998 was noted; however, examination did not apparently show hemorrhoids, although symptoms such as itching and bleeding were described.  Psychiatric examination resulted in an assessment of GAD, less likely than not related to any "specific event in [Southwest Asia]."

Within the examination reports there is a Gulf War General Medical Examination report.  In the report, the examiner remarks that the Veteran had a disability pattern "consisting of join pain of [the] right knee, left hip and lower back, fatigue and IBS."  She explained that the conditions were "in the category of diagnosable but medicably unexplained illnesses of unknown etiology."  She concluded thus that they were at least as likely as not related to an exposure in Southwest Asia.  She also found that hemorrhoids and recurrent bronchitis/pneumonia were less likely than not related to Southwest Asia based upon "peer review" studies.  

Of record is a January 2012 addendum to the VA examination reports.  The examiner explained that the diagnosis of lumbosacral strain was based on the Veteran's history of low back pain with prolonged bending, sitting and standing, and that the "maneuvers were not reproduced in the limited interval office visit."  She explained that "no physical findings were necessary to make this diagnosis."  She related that the knee strain was also based upon history, and that no physical findings were necessary to make any diagnosis.  She related that the Veteran did not meet the criteria for chronic fatigue syndrome (CFS) as he did not have new onset fatigue severe enough to reduce daily fatigue to less than 50% of usual level for at least 6 months.  She explained that he had fatigue, with an unestablished etiology.  

In August 2012, the Veteran was afforded a VA rectum and anus conditions examination.  The report notes a diagnosis of internal or external hemorrhoids in 1997.  However, none were shown on examination, although proctoscopy was apparently necessary, but not performed.  In this regard, the examiner explained that the Veteran's current symptoms were due to IBS and not hemorrhoids.

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  Further examinations are necessary to decide the claims.  

With respect to the claimed musculoskeletal disabilities, to include as due to undiagnosed illness, following the VA examination various VA medical records were associated with the record, which pertain to orthopedic disabilities.  Moreover, the Veteran now seeks entitlement to service connection for a low back disability as secondary to his service-connected left knee disability.  38 C.F.R. § 3.310.  Accordingly, further examination is necessary.  38 C.F.R. § 4.2.

With respect to the claim of service connection for hemorrhoids, the examination is also inadequate.  The Veteran has related a history of hemorrhoids since 1997, and VA examination indicates that his service-connected IBS either causes or aggravates the Veteran's symptoms.  VA examination has not shown hemorrhoids, but has not addressed whether hemorrhoids manifested during the course of the present claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Accordingly, the examination report should be returned.  38 C.F.R. § 4.2.

The examination report is also inadequate with respect to the claimed conditions of pneumonia and bronchitis.  The reports indicate that the Veteran had no pulmonary disability.  However, VA records subsequently added to the record document asthma.  Thus, the examination is based upon an inadequate history and must be returned.  Id.

The VA psychiatric examination is also inadequate.  The examiner assessed GAD and addressed the question of whether the diagnosis was related to the Veteran's service in Saudi Arabia.  The examiner concluded that the condition was less likely than not related to any exposure therein, but not the remainder of the Veteran's service.  Moreover, the examiner provided little rationale, despite noting that the Veteran reported an onset of irritability 5 months prior.  As the opinion is too narrow and contains no rationale, it must be returned.  To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. at 123 (citing Tucker v. West, 11 Vet. App. 369, 374 (1998)).

As referenced above, following the latest VA examinations and the Statement of the Case (SOC) addressing the issues on appeal, VA records from the Oklahoma VA Medical Center were associated with the claims file.  The latest of these records is dated January 29, 2014.  Thus, up-to-date treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate a claim for service-connection on a secondary basis.

Along with this notice, ask the Veteran to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claims.

This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in January 2014.  

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of his claimed disorders to include any undiagnosed illnesses.  Any indicated tests should be accomplished.  The examiner should review the claims folders prior to examination, to include any newly associated records obtained as a result of this remand.

(a)  The examiner addressing the claims regarding non-psychiatric disorders should respond to the following questions:

(i) does the Veteran have a current joint, muscle, respiratory (upper and/or lower), or fatigue disorder?

(ii) if so, is it at least as likely as not (probability of 50 percent or greater) that a diagnosed disorder is related to an in-service disease, event, or injury?  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed disorders.

(iii)  if, under subsection (a), the examiner finds that the Veteran does not have a diagnosable disorder to account for each of the symptoms (joint, muscle, respiratory (upper and/or lower), or fatigue disorder), the examiner should determine whether it is at least as likely as not that the particular claimed symptoms/disorder represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317.  If so, the examiner should also describe the extent to which the illness has manifested.  If no chronic disorder is present, regardless of etiology, the examiner should so state.
(iv)  For any diagnosed disability of the low back, the examiner is asked to address whether it is at least as likely as not (50 percent probability or higher)  the Veteran's service-connected left knee disability either (1) caused or (2) aggravated any such disability.  Aggravation means a permanent worsening beyond the natural progress of the disability.

(b)  With regard to an acquired psychiatric disorder, please note that the record documents that the Veteran has been diagnosed during the appeal period with GAD.

Please address whether it is at least as likely as not (50 percent probability or higher) that GAD is related to an in-service disease, event, or injury.

The examiner is advised that the Veteran's personnel records confirm service in the Persian Gulf.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a discussion of the underlying reasons for the conclusions.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
4.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of the Veteran's claimed hemorrhoids, or any other rectum/anus disability.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran, to include relevant symptoms in service.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that hemorrhoids, or any other diagnosed condition of the rectum/anus, if present at any time following the Veteran's discharge, is/are attributable to service.  Review of the entire file is required; however, attention is invited to Veteran's credible reports of symptoms.  In rendering any requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence reported by the Veteran.

If the examiner finds that hemorrhoids or any other identified disability of the rectum/anus is less likely than not attributable to service, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected IBS either (1) caused or (2) aggravated any such disability.  Aggravation means a permanent worsening beyond the natural progress of the disability.

In rendering any opinion, the examiner is asked to bear in mind that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain, supra.

The examiner is reminded that the term "as likely as not" does not mean 'within the realm of medical possibility,' but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a discussion of the underlying reasons. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, the AOJ should readjudicate the claims on appeal. If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




